Exhibit 99.1 Orion Marine Group, Inc. Reports First Quarter 2009 Results Houston, Texas, May 7, 2009 Orion Marine Group, Inc. (NASDAQ: OMGI) (the “Company”), a leading heavy civil marine contractor, today reported net income for the three months ended March 31, 2009, of $4.3 million ($0.20 diluted earnings per share).These results compare to net income of $2.8 million ($0.13 diluted earnings per share) for the same period a year ago. “We once again delivered solid results this quarter with revenue and EBITDA margin that exceeded our first quarter goals,” said Mike Pearson, Orion Marine Group’s President and Chief Executive Officer.“During the quarter we continued to see good demand for our turn-key services with increased activity on the federal side and continued good bid opportunities for the future.” Financial highlights of the Company’s first quarter 2009 include: First Quarter · First quarter 2009 contract revenues increased to $70.0 million, up 33.2% as compared with the first quarter of · Gross profit for the quarter was $14.3 million which represents an increase of $4.2 million or 41.7% as compared with the first quarter of 2008.Gross profit margin for the quarter was 20.4%, which is up 1.2 points from the prior year period, primarily due to higher self-performance during the first quarter · Selling, General, and Administrative expenses for the first quarter 2009 were $7.2 million, which represents an increase of $1.4 million year-over-year, primarily due to amortization and overhead costs related to the acquisition of assets in February · The Company’s first quarter 2009 EBITDA was $12.1 million, representing a 17.2% EBITDA margin, which compares to first quarter 2008 EBITDA of $8.1 million, or a 15.3% EBITDA margin. · The Company self-performed approximately 95% of its work as measured by cost during the first quarter 2009 as compared with 89% in the prior year period. Backlog of work under contract as of March 31, 2009 was $134.1 million as compared with backlog under contract at March 31, 2008 of $141.8 million. The Company reminds investors that backlog can fluctuate from period to period due to the timing and execution of contracts.Given the typical duration of the Company’s projects, which range from three to nine months, the Company’s backlog at any point in time usually represents only a portion of the revenue it expects to realize during a twelve month period.Backlog consists of projects under contract that have either (a) not been started, or (b) are in progress and not yet complete, and the Company cannot guarantee that the revenue projected in its backlog will be realized, or, if realized will result in earnings. “We are very pleased with the results of the quarter,” said Mark Stauffer, Orion Marine Group’s Executive Vice President and Chief Financial Officer. “As we look ahead, we continue to see good bid opportunities and are continuing to execute new contracts.With that, we remain comfortable with our full year outlook given our current backlog level and revenue opportunities for the year.” Outlook Despite the current recession, the Company continues to see bid opportunities for port expansion, U.S. infrastructure improvements, coastal and wetland restoration projects, and expansion in the cruise industry.Additionally, the Company expects to see additional bid opportunities in the future for repairs and enhancements to marine facilities as well as projects involving dredging services. Looking at 2009 in detail, the Company is tracking potential bid opportunities of $4 billion to $4.5 billion of which approximately $1.2 billion could be liquidated in 2009.Given current backlog and potential bid opportunities, the Company expects second quarter 2009 revenue will grow 8% to 12% year-over-year.The Company’s second quarter EBITDA margin goal is 15% to 17%.The Company remains comfortable with its previously stated full year 2009 year-over-year revenue growth goal of 12% to 16% and its full year 2009 EBITDA margin goal of 14% to 18%. “Given where we are today, contracts we have recently signed, and the revenue opportunities we see for the remainder of 2009, we remain comfortable with our full year goals and expect to see continued growth in the future.” said Mr.
